                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


ANTHONY DUANE MILLS                                         PLAINTIFF



V.                                            NO. 5:17-CV-110-DCB-MTP



TRAVIS PATTEN, ET AL.                                       DEFENDANT


             ORDER ADOPTING REPORT AND RECOMMENDATION


     This cause is before the Court on Plaintiff Anthony Duane

Mills’s Complaint pursuant to 42 U.S.C. § 1983 [Doc. 1]; and on

United States Magistrate Judge Michael T. Parker’s Report and

Recommendation [Doc. 64], to which no objection was filed by Plaintiff.

This Court ADOPTS the Report and Recommendation, and DISMISSES

certain claims against all defendants WITH PREJUDICE.

     Magistrate    Judge    Michael    T.     Parker’s   Report    and

Recommendation recommends the following:

     (1) that Plaintiff’s claims against Matthew Henderson,
     Henry Frank, IV, Jerry Brown, Stanley Searcy, Jr., and
     Jackie Dennis be dismissed pursuant to 28 U.S.C. §
     1915(e)(2)(B); and (2) that the failure to investigate
     claims against Travis Patten be dismissed. The claims
     against Patten for excessive force are not addressed by
     this report and recommendation and remain pending.
      The   Prison    Litigation    Reform    Act   (“PLRA”),     28   U.S.C.

1915(e)(2), applies to prisoner proceedings in forma pauperis and

states that the court shall dismiss the case at any time if it

determines that the action “is frivolous or malicious; fails to

state a claim on which relief may be granted; or seeks monetary

relief against a defendant who is immune from such relief.” 28

U.S.C. § 1915(e)(2). Mills proceeds in forma pauperis (see Doc.

13, p.1), and therefore, the PLRA applies to this action.

      Plaintiff Anthony Duane Mills (“Mills”) alleges he was raped

in March 2016 by Adams County Sheriff Deputy Walter Mackel. Doc.

1. Mills claims that he told various law enforcement officers in

Adams County about the rape. Doc. 1. Magistrate Judge Parker

conducted a Spears1 hearing on the issues, where Mills clarified

that he sues Defendants Travis Patten, Matthew Henderson, Henry

Frank, IV, Jerry Brown, and Stanley Searcy, Jr., for failing to

investigate the rape. Doc. 64. However, “failure to investigate or

prosecute an offense does not give rise to . . . [Section] 1983

liability.” Rolen v. City of Brownfield, Tex., 182 F. App’x 362,

364 (5th Cir. 2006) (citing Piotrowski v. City of Houston, 237

F.3d 567, 582 (5th Cir. 2001)).

      Magistrate Judge Parker’s Report and Recommendation states

that Mills clarified at the hearing that he is suing Jackie Dennis,


1 Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985). The hearing was held
February 20, 2018. Doc. 64.

                                      2
a 911 dispatcher, because another officer answered Mills’s 911

call while Jackie Dennis was on a bathroom break. Doc. 64, p.4.

The Report and Recommendation states, “Plaintiff has not stated a

claim   against    Jackie   Dennis   (“Dennis”)          even    with   the   Court

liberally construing his claims. Plaintiff’s own testimony and

allegations against [Dennis] at the hearing demonstrate this claim

against    her   is   frivolous.   The        claim    against   her    should   be

dismissed.” This Court agrees.

     Accordingly,

     IT IS ORDERED that Magistrate Judge Michael T. Parker’s Report

and Recommendation      [Doc. 64]        is ADOPTED as the findings and

conclusions of this Court;

     FURTHER      ORDERED   that   claims       against     Defendants    Matthew

Henderson, Henry Frank, IV, Jerry, Brown, Stanley Searcy, Jr., and

Jackie Dennis are DISMISSED WITH PREJUDICE.

     FURTHER     ORDERED    that   the       failure   to   investigate       claims

against Defendant Travis Patten are DISMISSED WITH PREJUDICE. The

claims against Defendant Travis Patten for excessive force are not

addressed by the Report and Recommendation [Doc. 64] and remain

pending.

     SO ORDERED, this the 3rd day of October, 2018.

                                              _/s/David Bramlette_________
                                              UNITED STATES DISTRICT JUDGE


                                         3
